United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, DOMINICK V.
DANIELS PROCESSING & DELIVERY
PLANT, Kearney, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-3
Issued: July 16, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 21, 2009 appellant filed a timely appeal of a July 6, 2009 decision of the
Office of Workers’ Compensation Programs denying her request for reconsideration. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of the
case.1

1

The last merit decision was the February 19, 2009 decision of an Office hearing representative affirming, as
modified, an August 1, 2008 decision denying appellant’s claim. For Office decisions issued prior to November 19,
2008, a claimant had up to one year to file an appeal. As more than one year has elapsed between the Office’s
issuance of its August 1, 2008 decision and appellant’s September 21, 2009 filing of an appeal with the Board, the
Board does not have jurisdiction over this decision. An appeal of Office decisions issued on or after November 19,
2008 must be filed within 180 days of the decision. 20 C.F.R. § 501.3(e) (2008). Appellant’s appeal was untimely
filed from the February 19, 2009 decision as more than 180 days passed between appellant’s September 21, 2009
appeal and the issuance of this decision.

ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration of
her claim under 5 U.S.C. § 8128.
On appeal appellant, through her attorney, argues that a November 19, 2008 medical
report establishes that appellant’s C5-6 cervical radiculopathy and bilateral carpal tunnel
syndrome is due to the repetitive nature of her work. Counsel further argues that the employing
establishment withdrew a limited-duty work assignment such that appellant established a
recurrence of her 1991 employment injury.
FACTUAL HISTORY
On April 29, 2008 appellant, then a 49-year-old clerk, filed a notice of recurrence of
disability due to a May 14, 1991 employment injury commencing on March 14, 2008, under
Office File No. xxxxxx689.2 Appellant stated that, after treatment for her carpal tunnel
syndrome and back problems, she returned to work with restrictions; however, the employing
establishment sent her home from her limited-duty assignment. The employing establishment
controverted appellant’s claim, stating that the Office had denied her claim and she was no
longer considered a limited-duty case. On April 29, 2008 Edgar R. Brown, from the employing
establishment, further explained the controversion, noting that there were no changes to
appellant’s work assignment nor did she submit medical evidence establishing that her condition
had worsened.
Appellant submitted an April 17, 2008 report from Dr. Mark A.P. Filippone, a Boardcertified physiatrist, who noted that she had bilateral carpal tunnel syndrome and cervical
radiculopathy which appeared to be caused by a work injury of May 4, 1991.
By letter dated June 30, 2008, the Office informed appellant that her recurrence claim
would be adjudicated as a new claim, assigned the current Office file number. It requested that
she submit evidence in support of her claim, noting that the medical evidence did not establish
the factual basis for her claim that her conditions resulted from factors of federal employment.
In an August 1, 2008 decision, the Office denied appellant’s claim for benefits. It
accepted that appellant experienced the claimed incident. However, the Office found that the
medical evidence was insufficient to establish the diagnosis in connection with the claimed
evidence of March 14, 2008, noting that Dr. Filippone never indicated work activities that
appellant was performing on March 14, 2008.
By letter dated August 6, 2008, appellant, through her attorney, requested a hearing. On
December 4, 2008 appellant, through her attorney, submitted an offer of modified assignment
(limited duty) by the employing establishment dated July 11, 2007, which she accepted on
July 21, 2007. Appellant’s attorney argued that although the limited-duty assignment was made
in connection with the claim for appellant’s low back injury on April 12, 2007, he suggested that

2

The Office accepted this claim for right wrist tendinitis.

2

the restrictions were also placed relative to appellant’s prior left wrist injury under Office File
No. xxxxxx689.
At the hearing held on December 2, 2008, appellant testified that she began working with
the employing establishment in 1988, described several claims she filed under the Act, and
described her job duties in various positions with the employing establishment, including her
limited-duty assignments. She was working limited duty on March 14, 2008 when the
employing establishment sent her home.
In a November 14, 2008 report, Dr. Filippone opined that appellant still had clinical
evidence of left C5-6 cervical radiculopathy and bilateral carpal tunnel syndrome which were the
result of injuries sustained while working at the employing establishment. In a November 19,
2008 report, he reiterated that appellant still had clinical evidence of left C5-6 cervical
radiculopathy and bilateral carpal tunnel syndrome, that “within reasonable medical probability”
these conditions resulted from the repetitive nature of her work at the employing establishment
and were sustained while at work since May 1988.
In a February 19, 2009 decision, an Office hearing representative determined that
appellant had not established that an incident or injury occurred on March 14, 2008. He noted
that she was working in a “bid” position from 1997 until 2007, not in a limited-duty assignment.
The hearing representative did not address the medical evidence as she found that appellant had
not established that an employment incident occurred, as alleged.
On April 29, 2009 appellant, through her attorney, requested reconsideration. He
resubmitted Dr. Filippone’s November 19, 2008 report. Counsel contended that appellant had
provided prima facie evidence of an occupational disease claim as she testified that her work for
the employing establishment involved repetitive work.
In a decision dated July 6, 2009, the Office denied appellant’s request for reconsideration
as the arguments and evidence submitted in support of appellant’s request were not sufficient to
warrant review of the prior decision.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,3 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.4 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year

3

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(2).

3

of the date of that decision.5 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.6
ANALYSIS
On appeal, appellant’s attorney makes various arguments with regard to the merits of the
case. However, as previously stated, the Board does not have jurisdiction to review the merits of
this case as appellant’s September 21, 2009 filing date for this appeal was more than one year
after the Office issued its August 1, 2008 decision and more than 180 days after the issuance of
the Office hearing representative’s February 19, 2009 decision.7
All of appellant’s arguments set forth on reconsideration with regard to the merits of the
case had previously been made and rejected by the Office. Appellant did not make any new
argument that the Office erroneously applied or interpreted a specific point of law nor did she
advance a relevant legal argument not previously considered by the Office. The medical
evidence, i.e., the November 2008 reports by Dr. Filippone, were in the record at the time of the
Office’s February 19, 2009 decision. The hearing representative’s decision did not contain a
discussion of these reports because appellant’s claim was denied due to the fact that she did not
establish that an incident occurred as alleged, making discussion of the medical evidence
unnecessary.8
The Board therefore finds that appellant did not meet any of the standards of 20 C.F.R.
§ 10.606(b)(2). Accordingly, the Office properly denied the application for reconsideration
without review of the merits of the claim.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of her claim under 5 U.S.C. § 8128.

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

7

See supra note 1.

8

See S.P., 59 ECAB __ (Docket No. 07-1584, issued November 15, 2007) (where a claimant did not establish an
employment incident alleged to have caused his or her injury, it was not necessary to consider the medical
evidence.)

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 6, 2009 is affirmed.
Issued: July 16, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

